Honorable Joe Resweber Harris County Attorney 1001 Preston, Suite 634 Houston, Texas 77002
Re: Authority of the Harris County Department of Education to expend tax funds to buy and mail Christmas cards.
Dear Mr. Resweber:
You have requested our opinion regarding the authority of Harris County Department of Education to expend tax funds to buy and mail Christmas cards. Article 3, section 52(a) of the Texas Constitution provides:
Except as otherwise provided by this section, the Legislature shall have no power to authorize any county, city, town or other political corporation or subdivision of the State to lend its credit or to grant public money or thing of value in aid of, or to any individual, association or corporation whatsoever, or to become a stockholder in such corporation, association or company.
This office has frequently said that, in the absence of an adequate quid pro quo, a public body has no authority to contribute public funds to or on behalf of an individual or organization. See Attorney General Opinions H-1189 (1978) (unconditional donation by county of federal revenue sharing funds to a private day care center constitutes an improper grant of public funds); H-520 (1975) (county may not contribute public funds to the construction of a privately owned and operated livestock show barn); H-397 (1974) (county may not become a dues paying member of a chamber of commerce); H-70 (1973) (school district may not purchase personal liability insurance for school trustees); M-661 (1970) (county has no authority to make a grant of public funds to a religious charitable institution); O-7197 (1946), O-5563 (1943), O-1001 (1939) (county may not contribute funds to a private charitable institution).
In the present instance, it is not asserted that the county receives any benefit from the activity you have described. It is therefore our opinion that article 3, section 52(a) of the Texas Constitution prohibits a county from expending public funds for the purchase and mailing of Christmas cards. See also Tex. Const. art. 8, § 3.
 SUMMARY
Article 3, section 52(a) and article 8, section 3 of the Texas Constitution prohibits a county from expending public funds for the purchase and mailing of Christmas cards.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Ted L. Hartley Executive Assistant Attorney General
  Prepared by Rick Gilpin Assistant Attorney General